Citation Nr: 1548087	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  12-31 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	James J. Perciavalle, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1968 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating action of the Department of Veterans Affairs Regional Office (RO) in Waco, Texas. 

In September 2015, the Veteran testified before the undersigned at a Board hearing; a transcript has been reviewed and is in the file. 


FINDING OF FACT

A current psychiatric disability has not been demonstrated, and there is no diagnosis of PTSD.  


CONCLUSION OF LAW

The criteria for an award of service connection for a psychiatric disability, to include PTSD, have not been met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

In an April 2012 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c). Service treatment and personnel records have been associated with the claims file. The Veteran's service has been verified. All adequately identified and relevant available medical records have been secured. The record of assignments, accounting for the Veteran's entire time in service is in the file. 

At the September 2015 Board hearing, the Veteran's representative asserted that updated VA treatment records (records since 2012) were not associated with the file; the purpose of these records would be to help show the Veteran has a diagnosis of PTSD.  While § 3.159(c)(3) states that VA will make efforts to retrieve relevant VA records, the Board finds that the lacking element in this claim is a showing that the Veteran served in Vietnam (i.e., qualifying service) to support his assertions regarding the etiology of PTSD. As the updated records would not provide such support, the Board finds a remand for these records is unnecessary. See 38 C.F.R. § 3.159(d). 

Also, the representative asserted no personnel records or verified service was in the file; however, service personnel records were received in May 2012 and service was verified several times. 

In June 2012, the VA examiner conducted a review of the service and post-service medical history, a mental status interview and discussed the appropriate diagnosis. The Board finds the examination report to be fully adequate and consistent with the rest of the evidence. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that VA personnel who chair a hearing: (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked. Here, during the hearing, the undersigned outlined the issue on appeal and suggested that any evidence tending to show that the pertinent disability was related to active duty would be helpful in establishing the claim. The Veteran, who was represented at the hearing, has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); he has not identified any prejudice in the conduct of the Board hearing. The duties to notify and to assist have been met. 

Service Connection

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303 (2015). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and does not include PTSD. See, Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). 

To prevail on the issue of service connection, there must be medical evidence of a current disability. See Brammer v. Derwinski, 3 Vet. App. 223 (1992). In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that where a disability resolves prior to the adjudication of a service connection claim, service connection may still be granted. 

Service connection for PTSD requires: (1) medical evidence diagnosing this disability in accordance with 38 C.F.R. § 4.125(a) (stating that diagnosis of a mental disorder needs to conform to DSM-IV and should be supported by the findings on the examination report) (2) medical evidence of a link between current symptomatology and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f) (2015). 

Lay statements alone may establish the existence of combat stressor where the evidence of combat is consistent with service. 38 C.F.R. § 3.304(f)(2), see also 38 U.S.C.A. § 1154(b) (West 2014) (A presumption is afforded a veteran if he or she is shown to have engaged in combat with the enemy in active service). When a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and PTSD is diagnosed by a VA psychiatrist or psychologist the veteran's statements alone may establish the occurrence of the claimed stressor in absence of clear and convincing evidence to the contrary and provided the stressor is consistent with the veteran's service. 38 C.F.R. § 3.304(f)(3). 

The evaluation of evidence generally involves a three step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible; in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. 498, 511. The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2) (2015). 

When the evidence is in equipoise, VA shall resolve reasonable doubt in favor of the claimant. See, 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 

Prior to filing the present claim, in August 2008, the Veteran filed a different claim for peripheral neuropathy and reported service from 1969 to 1972. The Veteran stated he served in Vietnam from 1970 to 1971. In October 2008, a Personnel Information Exchange System (PIES) response was that he had no Vietnam service. 

Regarding the present claim, the Veteran originally contended in March 2012 that he suffered from sleep deprivation and had been treated at a "southwestern medical school in 1970s" where he was given Prozac. He had nightmares and other symptoms and requested a VA examination. 

Several lay statements, all received in July 2012, were submitted. Statements from W.D. and L.H. simply state that the Veteran told them that he was in Vietnam. A.M. stated he was in Vietnam from 1965 to 1966 (prior to the Veteran's service). 

A letter from T.H. stated he served in Vietnam with "the First of the 27th Infantry Wolf Hounds." He stated that while in Vietnam, the Veteran treated him for injuries. Many years later, he and the Veteran met and discussed their time and experience in Vietnam. T.H. gave no further details. 

In November 2012, the Veteran submitted a VA stressor form.  He stated that he was in Vietnam from December 1968 to November 1969. The Board notes that these dates differ from those provided by the Veteran in conjunction with an earlier claim raised in 2008; at that time, he indicated Vietnam service from 1970 to 1971. In any event, the Veteran stated that he was in 4th Battalion, 9th Infantry Regiment, 25th Infantry Division as a medic/corpsman in Dak To, South Vietnam.  He reported witnessing the death of T.C. Also, he was in Tay Ninh, South Vietnam on or about July 2, 1970; at that time he treated two young villagers. 

At the September 2015 Board hearing, the Veteran stated he served from May 1968 to May 1971. His representative asserted the Veteran was in Vietnam from January 1969 to January 1970 (different from both previously reported date ranges) and stated that the November 2012 stressor form the Veteran had submitted was "not correct and needs to be verified." (Transcript, p 5.) Again, no explanation was given for the reason that the dates were changed. The Veteran stated he was in 44th Medical Brigade, 1st Cavalry, 7th Infantry. (Transcript, p 6). He served with the "91C Medical Battalion Aid Station." (Transcript, p 7.) The Veteran stated he was in: Tay Ninh, Da Nang; "maybe Chu Lai," "near Monkey Mountain" and China Beach. Id. He thought he was in Vietnam from January 1969 to January 1970. (Transcript, p 8.) His testified his base was mortared (Id.) and he assisted with surgery (Transcript, p 9). His representative admitted that the November 2012 statement about witnessing the death of T.C. was wrong, but gave no explanation as to why it was submitted. Id. He did see villagers die. (Transcript, p 10.) 

Service treatment records do not show any service in Vietnam or mental illness, complaints, treatment or diagnoses. Records do not reflect any treatment or service outside the United States, although confirmation of such service may not necessarily be found in service treatment records.

Service personnel records, however, would reflect foreign service. The record of assignments shows a complete history of the Veteran's time in service. He was in combat training from May 1968 to July 1968. For one month, his duty assignment was casual as he was en route to Fort Sam Houston, Texas. Then he was assigned to "Co B, 1st Battalion, The USAMEDIC" at Fort Sam Houston. From August 1968 to May 1971 he was either a medical laboratory specialist or medical laboratory instructor. On May 6, 1971 he was transferred to the Reserve. The foreign service portion of the record of assignments is completely blank. 

VA records show the Veteran started to complain of PTSD symptoms around the same time that he filed his claim of service connection for PTSD (see October 2005, May 2007 and July 2011 negative PTSD/depression screens; February 2012 informal claim of service connection for PTSD; and positive March 2012 positive screen for PTSD). An October 2012 VA Licensed Clinical Social Worker note showed reports of PTSD symptoms (see also VA November 2012 VA Nurse Practitioner record). 

In May 2012, the Veteran received a VA examination; a clinical interview was performed and the examiner reviewed the file. The examiner found no mental health diagnosis. Based on his presentation and the lack of evidence in the file reflecting Vietnam service, the Veteran was not credible in reporting stressor to examiner. 

The Veteran is competent to state his own experiences in service under § 3.159(a)(2), but the Board does not find him credible due to his past conflicting statements. Similarly, while T.H. asserted that the Veteran treated him in Vietnam, T.H. provided no details regarding this incident, stating only that he service "with first of 27th infantry wolf hounds." This service is not consistent with what the Veteran has reported at any time, to include at his hearing. The other statements submitted do not show that any of the writers observed the Veteran in Vietnam or knew him from that time period. These statements are assigned little probative value as a result. Caluza, 7 Vet. App. at 511. 

At the hearing, the Veteran's representative noted that the VA examination report does not reflect whether the examiner was a psychologist or psychiatrist; this fact is of no consequence here. (See, Transcript, p 5.) What matters is that the examiner was competent; there is no challenge to the expertise of the examiner in the record. See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); see also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (finding that where a Veteran does not challenge a VA medical expert's competence or qualifications, VA need not affirmatively establish that expert's competency). Either a psychologist or psychiatrist would be qualified to conduct a PTSD examination, given proper training by VA. 

The Board finds the June 2012 examination report to be highly probative because the examiner reviewed the record, performed a clinical interview of the Veteran and provided rationale for the conclusion reached supported by the rest of the evidence in the record. See Nieves-Rodriguez, 22 Vet. App. 295.

Here, the evidence does not demonstrate that the Veteran ever had PTSD or any other mental disability. Instead, when he was clinically interviewed and his full history was reviewed via past medical and service treatment records, the examiner found that he did not have any mental disorder.  The Board acknowledges McLain v. Nicholson, 21 Vet. App. 319 (2007), in which it was found that the absence of present disability did not preclude an award of service connection where it had been shown earlier in the claims period.  The instant case is distinguishable from 
McClain, because this is not a situation where a mental disability resolved, but rather here the weight of the evidence tends to show that he had never had such a disability.  In this regard, the examination report does reference that the Veteran had been seen at a VA mental health clinic, and even referenced treatment for PTSD at about the same time as the examination, and yet the examiner still found no psychiatric diagnosis.  The Board here finds the examiner's assessment to be more probative than that of the mental health clinician, as it was based on a more thorough examination and review of the record. For example, no VA treatment records reflect that that the Veteran's personnel records were reviewed or that any records were reviewed to put his medical history in context. Therefore, the VA examiner's findings are found to be the best evidence of record regarding whether there is current disability.

While 38 C.F.R. § 3.304(f)(3) provides a presumption regarding the stressor, the stressor is not the determinative issue where there is a lack of a diagnosis. The exposure to a stressor is not conceded because there is no support for the fact that the Veteran ever served in Vietnam. 

Further, the Veteran's claim is deemed to encompass any mental health disorder, not just PTSD. Clemons v. Shinseki, 23 Vet App 1 (2009). The VA examination report shows that the Veteran has no other psychiatric disability. He has not provided competent and credible reports of any other disability. The VA examiner considered the entire record in concluding that the Veteran did not meet the criteria for a diagnosis of any mental health disability. To the extent this report conflicts with any VA medical records, the Board assigns more probative weight to the VA examination report where the Veteran was clinically interviewed and the examiner reviewed the file. See Nieves-Rodriguez, 22 Vet. App. 295. The Veteran has not contended that he meets the criteria for a diagnosis of any other psychiatric disability. An essential element for the claim of service connection is not met. Shedden, 381 F.3d at 1167; Brammer, 3 Vet. App. at 225. 

The preponderance of the evidence is against a finding that the Veteran has a current psychiatric disability other than PTSD. Because there is also no diagnosis of PTSD, the preponderance of the evidence is against the claim; reasonable doubt does not arise and the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 





ORDER

Service connection for an acquired psychiatric disorder, claimed as PTSD, is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


